Citation Nr: 1109079	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  09-24 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a liver disability (claimed as fatty liver, liver cysts, liver tumor, hepatitis (enlarged liver), chronic fatigue, and joint pain).

2.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1982 to June 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in January 2008 and March 2008 from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Service connection for a liver disability was denied in the former decision.  Service connection was granted and an initial 50 percent disability evaluation was assigned for PTSD in the latter decision.

As noted above, the Veteran requested entitlement to service connection for fatty liver, liver cysts, liver tumor, hepatitis (enlarged liver), chronic fatigue, and joint pain.  The RO construed and adjudicated the issue as service connection for liver condition with enlarged liver, fatty liver, and liver tumor (also claimed as hepatitis); liver tumor condition; chronic fatigue condition; and joint pain condition and variants similar thereto.  For the sake of simplicity, this issue has been recharacterized as indicated above.

The issue of entitlement to service connection for a liver disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence shows that the Veteran's PTSD is manifested by occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 70 percent, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.6, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini, 18 Vet. App. at 112.

The Veteran's claim initially was one of entitlement to service connection.  He was notified by letter dated in October 2008 of the evidence required to establish service connection, the evidence not of record necessary to substantiate his claim for service connection, his and VA's respective duties for obtaining evidence, and how VA determines disability ratings and effective dates if service connection is granted.  As noted above, service connection was granted and an initial disability rating and effective date were assigned in the RO's March 2009 rating decision.

The October 2008 letter fully addressed all notice elements and was supplied well in advance of the initial adjudication of the claim by the AOJ, who in this case also is the RO, in March 2009.  Further, the purpose that notice was intended to serve was fulfilled and no additional notice was required since the Veteran's claim was substantiated.  Dingess, 19 Vet. App. at 490-91.  The Board finds for each of these reasons that VA's duty to notify has been satisfied.

Pursuant to the duty to assist, VA is required to aid the Veteran in the procurement of service treatment records and other pertinent treatment records, whether or not they are in Federal custody, as well as provide a medical examination and/or medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

VA has obtained the Veteran's service treatment records.  No pertinent VA treatment records or private treatment records have been obtained.  The duty to assist is not applicable in this regard, however, as the Veteran has not identified any such records.  See 38 U.S.C.A. § 5103A(b).  He instead submitted pertinent private records on his own behalf.

VA PTSD examinations were afforded to the Veteran in March 2009 and in February 2010.  The claims file was reviewed by the examiner who conducted the March 2009 examination but was not reviewed by the examiner who conducted the February 2010 examination.  However, the examiner who conducted the February 2010 examination appears to have reviewed the March 2009 examination, and the Veteran gave an accurate history regarding his disability.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that the mere fact that an examiner did not review the claims file does not render a medical examination inadequate, particularly where the content of the examination shows that the examiner was familiar with the Veteran's history); D'Aries v. Peake, 22 Vet. App. 97 (2008) (same).  He also was interviewed thoroughly regarding his relevant symptomatology at each examination.  Thereafter, both examiners assessed his mental state.  Each finally documented these actions in detail in an examination report.  The Board accordingly finds that the examinations were adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (defining adequacy with respect to medical examinations and opinions as those providing sufficient detail so that the Board can perform a fully informed evaluation of the claim).

Significantly, the Veteran has not identified, and the record does not otherwise point toward, any additional development necessary for a fair adjudication of the claim that has not been undertaken.  The Board therefore finds that no further action is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been fulfilled, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks an initial disability evaluation higher than 50 percent for his PTSD.  He contends that this disability is so severe it merits a 100 percent rating.

Disability evaluations are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  Separate Diagnostic Codes identify various disabilities and the criteria for specific ratings for the disabilities.  The percentage ratings represent as far as practicably can be determined the average impairment in earning capacity due to a service-connected disability.  38 U.S.C.A. § 1155.  The evaluation assigned is determined by comparing the extent to which a Veteran's service-connected disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by the Veteran's symptomatology, with the schedule of ratings.  Id.; 38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Examination reports must be interpreted, and if necessary reconciled, into a consistent picture so that the evaluation rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.  If two disability evaluations are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  However, any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is the case here, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The benefit of the doubt is given to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  As such, the Veteran prevails when the evidence supports his claim or is in relative equipoise but does not prevail when the preponderance of the evidence is against the claim.  Id.

An assessment of the probative value of all the evidence, including medical evidence, must be made by the Board.  The weight and credibility of evidence may be discounted "in the light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).

The Veteran's PTSD currently is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pursuant to this regulation, a 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social impairment with deficiencies in most areas, including work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

The highest rating of 100 percent evaluation is not warranted unless there is total occupational and social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

These symptoms are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In adjudicating a claim for an increased rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect his level of occupational or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF scores ranging from 61 to 70 reflect mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally indicate that the individual is functioning pretty well, and has some meaningful interpersonal relationships.  Scores from 51 to 60 are indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores from 31 to 40 indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the VA disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).  It should be noted that use of terminology such as "moderate" by VA examiners or other physicians, although an element of evidence to be considered by the Board, also is not dispositive of an issue.  Rather, all evidence must be evaluated in arriving at a percentage disability rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

Turning to the relevant evidence, the Veteran underwent a 135 minute private psychological evaluation, which was performed by W.A., Psy.D., in October 2008.  He complained of recurrent intrusive thoughts of his traumatic experiences, occasional flashbacks, cognitive and physiological responses to trauma cues such as loud noises, night sweats, avoidance of anything associated with his traumatic experiences, marked dissociative experiences, markedly diminished interest and participation in significant activities, feelings of detachment or estrangement, avoidance of crowds and confined areas, marked anxiety in conjunction with excessive numbers of people because of not knowing what to do or how to act, restricted range of affect, insomnia, trouble with irritability, angry outbursts, concentration problems, hypervigilance, exaggerated startle response, psychomotor agitation, feelings of worthlessness and guilt, cognitive difficulties including diminished ability to think and indecisiveness, passive suicidal ideation and impulsivity in connection thereto, significant fear of dying, and anxiety attacks occurring approximately three to four times per month and lasting for approximately five minutes.  He indicated that he had been divorced twice and currently had no social contacts aside from his girlfriend of 11 years.  He noted that he was heavily involved in stock car racing, where he took numerous risks because he did not care about the consequences.  Finally, he stated that he had been employed as a postmaster for fifteen years but that his cognitive symptoms caused significant difficulties by interfering with his performance.

Upon assessment, the Veteran was easily engaged and oriented as to person, place, and time.  His speech was normal in terms of manner and content but was circumstantial and occasionally tangential.  Psychomotor retardation was apparent.  He described his mood as "nervous," and his affect was somewhat labile and generally intense but appropriate at all times.  The Veteran's attention appeared to fall below normal limits, as did his concentration, judgment, insight, and memory for immediate events and recent past events.  However, his memory for recent events and remote events was normal.  His form of thought was remarkable for circumstantiality and occasional tangentiality.  His thought content was consistent with the presence of suicidal ideation, but he denied having a plan, time frame, or immediate intent.  He also denied homicidal ideation and perceptual abnormalities.  Based upon this assessment and the results of a Personality Assessment Inventory (PAI) test, W.A. diagnosed the Veteran with PTSD, panic disorder without agoraphobia, and depressive disorder not otherwise specified (NOS).  W.A. also described his symptoms as severe and assigned a GAF score of 40.

The Veteran was afforded a VA PTSD examination in March 2009.  He complained of numerous symptoms that were identified to W.A.  In addition, he complained of acting or feeling as if his traumatic experiences were recurring and a sense of a foreshortened future.  He stated that he had attempted to commit suicide a few times in the past.  He noted that he had been divorced twice, and got irritated easily with others.  He also noted that he races dirt track stock cars but that it has to be dangerous.  Finally, he noted that he does not have any social contacts other than his on and off relationship with his girlfriend of 10 or 11 years and does not communicate often with either of his two adult sons despite raising them.  With respect to employment, the Veteran indicated that he had been relocated, assigned different duties, and demoted from postmaster to postal clerk because of his difficulty in dealing with and tendency to argue with the public and coworkers.

Upon assessment showed that the Veteran was clean, with a partly trimmed beard and moustache, and casually dressed.  He was oriented to person, place, and time.  His speech was clear and coherent, but sparse in that he would only answer direct questions.  His attitude was guarded.  His psychomotor activity was restless and guarded.  It was noted that he kept his arms folded across his chest throughout the examination.  The Veteran's affect was constricted, and his mood was "other" given that he noted usually waking up in a pretty good mood and gradually worsening to depressed or pissed off by the end of the day.  His attention was remarkable for disturbance.  His remote and immediate memory were normal, but his recent memory was mildly impaired.  His thought process was unremarkable.  However, his thought content showed daily suicidal ideation as well as ruminations.  Homicidal ideation was not present, and there were no delusions.  Auditory and visual hallucinations were noted, but they were not persistent.  In regard to judgment, the Veteran was able to understand the outcome of his behavior.  In regard to insight, he understood that he has a problem.  His impulse control was fair, as he had episodes of violence.  Particularly, he recounted shooting a dog in his back yard because dogs would cut through his yard and set off his security lights, which would wake him up.  No inappropriate behavior or problems with activities of daily living were found, but there was sleep impairment, panic attacks at a frequency of two to three times per week, and obsessive/ritualistic behavior, namely checking the house nightly for security.  Given this assessment, the examiner diagnosed the Veteran with PTSD, moderate, chronic, and assigned a GAF score of 55.  The examiner then opined that there was reduced reliability and productivity due to the Veteran's PTSD symptoms, but that these symptoms did not cause deficiencies in most areas or result in total occupational and social impairment.

The Veteran underwent another private psychological evaluation, which again was performed by W.A., in August 2009.  He complained of continuation of most of the symptoms he identified in October 2008, as well as intensification of intrusive thoughts of his traumatic experiences and distancing himself from others.  Additionally, he complained of a recurring nightmare of a dead soldier and perceiving that soldier to be in the room upon awakening while his girlfriend turned wife did not, a sense of foreshortened future in that he did not possess any goals, psychomotor retardation in addition to psychomotor agitation, as well as homicidal thoughts and coming "unglued" after a teenager shot a bottle rocket at him.

Upon assessment, the Veteran was easily engaged and oriented as to person, place, and time.  His speech was quite normal in terms of manner and content but also was circumstantial.  He described his mood as "just bummed, depressed," and his affect was somewhat labile and generally intense but appropriate at all times.  The Veteran's attention appeared to fall below normal limits, as did his concentration, judgment, insight, impulse control as evidenced by his tendency to "duck and run" in his backyard after dark, and memory for immediate events, recent events, and recent past events.  However, his remote memory was normal.  His form of thought was remarkable for circumstantiality.  His thought content was consistent with the presence of suicidal ideation and he had a plan, but he denied having a time frame or immediate intent.  Homicidal ideation was noted as described above.  Perceptual abnormalities relating to the dead soldier also was noted as described above.  Further abnormalities of perceiving that others were watching him and perceiving flashes out of the corner of his eye were referenced.  Based upon this assessment, W.A. made no changes to the Veteran's diagnoses and assigned a GAF score of 40.

The Veteran indicated in an October 2009 statement that he feels the evidence from W.A. should be given more probative value than his VA PTSD examination because the examination was short whereas W.A. continuously has treated him.

In February 2010, the Veteran was afforded a second VA PTSD examination.  He complained of the same symptoms as were identified to W.A. and the previous VA examiner.  Then, he noted that he had been in his fourth marriage for about a year but that he had been in and out of the relationship with his wife for the past 10 years and that there currently was marital discord due to his symptoms.  He also noted that he talked to his older son occasionally but did not talk to his younger son much.  He indicated that he was reclusive and spends his time in his shop building race cars.  The Veteran related a recent incident in which he got angry and punched a hole in the wall.  He also related that he pounced on a teenager after a group was shooting off firecrackers in his backyard and one exploded in the truck he was then in as he was trying to get them to leave.  He further related that he exhibits verbal aggression toward his peers.  Although he stated that he had worked full time for the postal service for approximately ten years, he also stated that he had been demoted and transferred due to his inability to get along.  Finally, he stated that he does not want to go to work and had called in sick about 25 times over the past year.

Physical assessment showed that the Veteran was appropriately dressed but unkempt.  However, he was noted to be able to maintain minimum personal hygiene.  He was oriented to person, place, and time.  His speech was unremarkable.  His attitude was indifferent, and he displayed limited eye contact.  His psychomotor activity was tense.  The Veteran's affect was constricted, and his mood was anxious and dysphoric.  His attention was remarkable for disturbance.  His remote and immediate memory were normal, but his recent memory was mildly impaired.  His thought process was unremarkable.  However, his thought content showed preoccupation with one or two topics.  He denied homicidal thoughts.  However, he admitted suicidal thoughts, though not a plan, with the last such thoughts occurring a few weeks previous.  In regard to judgment, the Veteran was able to understand the outcome of his behavior.  In regard to insight, he partially understood that he has a problem.  His impulse control was poor.  No delusions, hallucinations, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, or problems with activities of daily living were found, but there was sleep impairment in the form of recurring nightmares and dreams.  Given this assessment, the examiner diagnosed the Veteran with PTSD as well as depressive disorder NOS.  This latter disorder was noted to further limit the Veteran's psychosocial functioning.  As it also was noted to share many of the same symptoms of PTSD, separating out the exclusive adverse impact between it and PTSD was deemed not feasible.  Next, the examiner assigned a GAF score of 55.  The examiner lastly opined both that there was reduced reliability and productivity due to the Veteran's PTSD symptoms and that these symptoms cause deficiencies in most areas (work, family relations, thinking, and mood but not judgment) but do not result in total occupational and social impairment.

The Veteran disputed the finding from his February 2010 VA PTSD examination that he never had made a plan to commit suicide in a July 2010 statement.  He indicated therein that he has a plan and that he outlined it at the examination.

The Board notes at the outset that the probative value of all of the above evidence is assigned equal weight except as discussed below.  Although W.A. may provide continuous treatment to the Veteran, this is not confirmed.  No treatment records verifying treatment were submitted by the Veteran, and he did not authorize VA to obtain such records on his behalf.  Nothing in the two psychological evaluations conducted by W.A. that have been associated with the claims file suggests continuous treatment.  These evaluations rather suggest only periodic assessments of the severity of the Veteran's disability.  In addition, the Board finds that the two VA PTSD examinations and the two psychological evaluations performed by W.A. all were thorough, regardless of the duration of each.  Each of the reports generated as a result was numerous pages in length and extensively covered the Veteran's symptomatology and clinical findings.  As such, the Veteran's argument that the two psychological evaluations conducted by W.A. should be given more probative value than his two VA PTSD examinations is rejected.

Given the above, the Board finds that the Veteran's PTSD most closely approximates the criteria for an increased initial disability rating of 70 percent.

One of the criteria listed in Diagnostic Code 9411 for a 70 percent disability rating is not met.  There is no indication whatsoever that the Veteran suffers from spatial disorientation.  

However, all of the other criteria listed in Diagnostic Code 9411 for a 70 percent disability rating are satisfied.  There is some indication that the Veteran neglects his personal appearance and hygiene.  His dress was appropriate and casual and he was noted to be able to maintain minimum personal hygiene, but he also was noted to have only a partly trimmed beard and moustache on one occasion and to be unkempt on another.  The Veteran's speech, although not specifically labeled intermittently illogical, obscure, or irrelevant, manifests other problems.  It was described as circumstantial twice and tangential once.  Obsessional rituals which interfere with routine activities were found, albeit erratically.  In this regard, there was no obsessional/ritualistic behavior at one instance but the Veteran's checking the house nightly for security was characterized as an obsessional/ritualistic behavior at another instance.  Sleep impairment also was noted then, as well as at all other times.  With respect to near continuous panic or depression affecting the Veteran's ability to function independently, appropriately, and effectively, panic attacks were noted irregularly and at a maximum frequency of two to three times per week but depressive disorder NOS was diagnosed on all but one occasion.  This disorder was noted at one point to further limit the Veteran's psychosocial functioning, although its exclusive adverse impact was not calculable given that it and PTSD share several of the same symptoms.  PTSD was noted at one point to be chronic.

Significant evidence exists that the Veteran suffers from impaired impulse control.  He reported irritability problems and anger repeatedly, and recounted incidents in which he shot a dog in his back yard, punched a hole in the wall, and pounced on a teenager following a bottle rocket or firecracker going off near him.  As a result, his impulse control was noted to range from only fair to poor and below normal.  The record is rife with evidence that the Veteran experiences suicidal ideation.  He indeed consistently admitted to suicidal thoughts and since August 2009 also acknowledged formulating a plan.  That the Veteran has both difficulty adapting to stressful circumstances and an inability to establish and maintain effective relationships is evident.  He came "unglued" in the incident involving the teenager and the firecracker or bottle rocket.  He has been demoted, relocated or transferred, and assigned different duties at work due to his difficulty in dealing with, tendency to argue with, and general inability to get along with the public as well as coworkers.  He is verbally aggressive toward peers and is reclusive.  Only extremely minimal contact is maintained between him and his adult sons.  After several divorces, his relationship with his current wife, who is his only social contact, is strained.


Considering the Veteran's symptoms as a whole, the examiner who conducted the Veteran's March 2009 VA PTSD examination opined that there was, at most, reduced reliability and productivity.  The examiner who conducted the Veteran's February 2010 VA PTSD examination, however, opined both that there was reduced reliability and productivity due to these symptoms as well as deficiencies in most areas such as work, family relations, thinking, and mood.  W.A. twice opined that the Veteran's symptoms were severe.  These latter two assessments suggest that the criteria for the assigned 70 percent disability rating have been satisfied.

The Veteran additionally has assigned GAF scores of 40, 55, 40, and 55.  Each of these scores is, despite the variation, indicative of moderate to serious symptoms including reality testing and communication as well as moderate difficulty to major impairment in functioning.  Such symptoms and impairment is significant and at least partially reflective of the criteria for the assignment of a disability rating of 70 percent.  

To summarize the above, the Veteran satisfies all the criteria listed in Diagnostic Code 9411 for a 70 percent disability rating with the exception of one.  W.A. twice determined that his symptoms were severe and one VA examiner suggested that a 70 percent rating is appropriate, which outweighs the suggestion of the other VA examiner that this rating was not appropriate.  All of the four GAF scores which have been assigned denote significant symptoms and impairment generally reflective of a 70 percent disability rating.  Under these circumstances and resolving all reasonable doubt in favor of the Veteran, the Board finds that the assignment of a 70 percent disability rating is warranted.

The Board next considers whether an initial disability evaluation higher than 70 percent for the Veteran's PTSD is warranted.  The record reflects that he suffered from none of the symptoms required for the highest 100 percent disability rating under Diagnostic Code 9411.  There is no indication of memory loss for his name, his occupation, or the names of close relatives.  The same is true for disorientation to time and place, grossly inappropriate behavior, and intermittent inability to perform activities of daily living.  Indeed, the Veteran always was oriented to time and place.  He never was found to have inappropriate behavior, let alone grossly inappropriate behavior, or a problem performing activities of daily living.  He was deemed able to maintain minimal personal hygiene.  No evidence shows that the Veteran has gross impairment in thought processes or communication.  That his thought processes were described as circumstantial twice and occasionally tangential at one point does not signify total impairment with in the meaning of the criteria for a 100 percent disability rating.  Further, these processes were characterized as unremarkable two other times.  That he manifests the intermittent speech problems described above also does not signify total impairment contemplated by the criteria for assignment of a 100 percent disability rating.  He was able to verbally converse effectively enough to be evaluated or examined.  In addition, his submitted statements do not reveal any problems with written communication.  

The evidence also does not show persistent delusions or hallucinations.  The record is completely negative with respect to reports or findings of delusions.  Auditory and visual hallucinations, including perceiving a dead soldier to be in the room, were noted.  Other perceptual abnormalities such as perceiving that others were watching as well as perceiving flashes out of the corner of the eye also were noted.  However, these hallucinations and other perceptual abnormalities were not persistent.  They indeed where found not to be persistent on one occasion and were denied by the Veteran on two others.  Finally, in regard to being a persistent danger of hurting himself or others, the Veteran manifests suicidal ideation, has had a plan to commit suicide since August 2009, and had one instance of homicidal ideation against the teenager responsible for a firecracker or bottle rocket exploding near him.  Yet he never had a time frame or an immediate intent to harm himself, and there is no evidence that he ever had a plan, time frame, or immediate intent to harm the teenager.

For each of the foregoing reasons, the Board finds that the preponderance of the evidence supports, at most even considering the benefit of the doubt, the grant of an initial 70 disability evaluation for the Veteran's PTSD.  This finding applies to the entire period on appeal, rendering staged ratings inappropriate.

III.  Extraschedular Consideration

The above determination granting an increased initial disability rating of 70 percent for the Veteran's PTSD is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities.  The Board notes that there is no indication that referral is warranted for consideration of the assignment of an evaluation for this disability on an extraschedular basis.  See 38 C.F.R. § 3.321(b).

The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the evidence presents such an exceptional disability picture that the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran's exceptional disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

There has been no showing that the Veteran's PTSD disability picture could not be contemplated adequately by the applicable schedular rating criteria discussed above.  His symptoms, which together show his level of disability, were evaluated using these criteria and associated statutes, regulations, and caselaw.  A higher ratings is provided, but, as explained above, the currently assigned rating adequately describes the nature, extent, and severity of the Veteran's disability.

Given that the applicable schedular rating criteria are adequate, the Board finds that the Veteran does not manifest an exceptional PTSD disability picture.  Discussion of whether he exhibits related factors such as marked interference with employment or frequent periods of hospitalization therefore is not warranted.  Further, referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

	
ORDER

An initial disability evaluation of 70 percent for PTSD is granted, subject to the law and regulations governing monetary awards.


REMAND

Unfortunately, the Veteran's claim of entitlement to service connection for a liver disability must be remanded.  Although the Board sincerely regrets the additional delay, adjudication cannot proceed without further development.

The Veteran contends that his liver disability is due to exposure to environmental hazards and carcinogens during his Gulf War service.  In the alternative, he contends that this disability is due to his exposure to a high level of mono methyl hydrazine, a fuel oxidizer for missiles and carcinogen, in April 1991 and that he immediately experienced eye burning, chest tightness, difficulty breathing, vomiting, and twitching/shaking/uncontrollable muscle movements.  He further contends that he has experienced fatigue and joint pain ever since and that his joint pain became worse with time and he was diagnosed with fatty liver in April 1999 and in 2004 hepatitis (enlarged liver) and liver cysts, one of which in 2007 was noted to be a possible liver tumor.

Treatment Records

As noted above, VA's duty to assist the Veteran in substantiating his claim includes making reasonable efforts to help procure pertinent records.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Such records may include VA treatment records.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).  Reasonable efforts with respect to these and other records that are in Federal custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  

The Veteran indicated in a VA Form 21-4142 entitled Authorization and Consent to Release Information to VA dated in July 2007, when the only issue pending was entitlement to service connection for a liver disability, that he had received treatment from five facilities, including the VA Hospital in Nashville, Tennessee.

In a July 2007 statement, the Veteran set forth his belief that the Nashville, Tennessee, VA Hospital treated him as early as around his discharge in June 1992.

A review of the claims file reveals that no treatment records from the VA Hospital in Nashville, Tennessee, have been associated with the claims file and that no attempts have been made to obtain such records.  Requests for any treatment records regarding the Veteran dated from June 1992 to present from this facility must be made on remand because they have been identified as pertinent and therefore are potentially relevant to his claim if they exist.

Medical Examination and Opinion

Also as noted above, VA's duty to assist the Veteran in substantiating his claim further includes providing a medical examination and/or obtaining a medical opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical examination and/or medical opinion is necessary when there is:  (1) competent evidence that the Veteran has a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that he suffered an event, injury or disease in service or manifested certain diseases during an applicable presumption period; (3) an indication that the current disability or symptoms may be associated with service or with another service-connected disability; and (4) insufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

A low threshold is established by the third requirement.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits and credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.

The Veteran's DD-214 shows that he served from August 1990 to June 1991 in support of Operation Desert Shield/Storm.  However, his service personnel records do not show that he served in the Southwest Asia theater of operations during the Gulf War.  They rather show that he was stationed at Minot Air Force Base (AFB) in North Dakota from September 1986 until his discharge in June 1992.

Service treatment records reflect the following.  The Veteran reported inhalation of chemical vapors the previous day, but no current health complaints, in April 1991.  He was noted to have been exposed to hydrazine at a B-9 missile site on Minot AFB in North Dakota.  After physical assessment, he was diagnosed with hydrazine exposure and sinusitis.  He was placed on sick call to go home and rest and was told to return if he had respiratory difficulties or any other symptoms.  From May 1991 until his discharge in June 1992 the Veteran did not complain of, obtain treatment for, or receive a diagnosis of any liver problem, to include fatigue or joint pain.  No separation examination was performed due to "shortness in time."

Private treatment records from a variety of facilities document the following.  In June 2001, the Veteran reported a decrease in his back pain.  In September 2005, he complained of hip and back pain, a painful spot when his abdomen was pressed on, and increased abdominal pressure.  Diagnoses of constipation, chronic constipation, and abdominal hernia were rendered.  The Veteran continued to complain of fatigue and a dull ache in his abdomen in October 2005.  Lab results revealed abnormal liver function tests (LFTs) but no hepatitis.  Abnormal LFTs and abdominal pain/constipation were diagnosed.  Also in October 2005, an abdominal ultrasound showed that the Veteran's liver was unremarkable with the exception of a small hepatic cyst in the right lobe.  A diagnosis of abnormal LFTs was made in November 2005.  This was noted to potentially be from a fatty liver, though hemachromatosis could not definitely be ruled out, early that month.  Later that month, it was noted to most probably be from fatty liver because the Veteran "needs to lose weight."  Extreme fatigue and severe back pain were reported by him at this latter time.

In March 2007, the Veteran again reported fatigue/malaise.  Lab results showed increased liver function, as liver enzymes were elevated.  Alcohol use, fatty liver, and "gallbladder s/s" each were indicated as questionable.  In April 2007, the Veteran continued to be fatigued.  He noted that he was supposed o have a liver biopsy but had not followed up with the doctor who was to perform it.  He also voiced his concern that his liver problems were related to his military hydrazine exposure.  A computerized tomography (CT) scan of his abdomen reflected hepatic cysts, but otherwise was negative.  Lab results continued to show liver enzyme elevation.  It was noted that this did not appear to be hemachromatosis.  Diagnoses of elevated liver enzymes (chronic) and chronic fatigue were made.  Finally, the Veteran reiterated his concern regarding a link between his military hydrazine exposure and his liver problems as well as his complaint of fatigue in May 2007.  A list of his past medical illnesses included "fatty liver 2002."  Lab results revealed that previously found elevated transaminases had normalized and that viral and iron studies were negative, though ceruloplasmin was somewhat low.  Non-alcoholic steatohepatitis (NASH) was identified as the most likely diagnosis "given [the Veteran's] obesity ([body mass index] 34).  The role of his chemical exposure is not entirely known."

In a letter dated in July 2007, S.G., MSN, FNP, indicated that she had been treating the Veteran since September 2006.  S.G. then indicated that he had a history of abnormal blood chemistries with continued complaint of chronic fatigue.  She noted that laboratory findings from March 2007 revealed elevated liver functions and that a subsequent CT scan of the Veteran's abdomen showed hepatic cysts.

A request was made via the Personnel Information Exchange System (PIES) to verify the Veteran's service in Southwest Asia in mid-September 2007.  This response was received later that month:  "there is no evidence in the record that indicate the Veteran served in Southwest Asia."

In an October 2007 statement, the Veteran asserted that he served in Saudi Arabia, specifically Bahrain, from October 1991 to January 1992.  He attached four photos to this statement which he purported were taken there.  Two of these pictures were noted by the Veteran to have been taken in September 2001, prior to the period he alleges he served in Southwest Asia.  One of the other two was noted by him to have been taken during the timeframe he allegedly served in Southwest Asia and the other is undated, but neither contains sufficient detail to identify location.

The Veteran disputed that he was obese in his October 2008 notice of disagreement.  He noted that he was five feet eight and one half inches tall and 220 pounds, but had large bones and "upper muscle build."

In a letter dated in July 2009, S.G. reiterated that she had been treating the Veteran since September 2006.  She recounted that he presented with fatigue/malaise and diffuse arthralgias and myalgias at that time and reported a lengthy history of these symptoms after he returned from deployment during the Persian Gulf War in 1991, where he had significant exposure to methyl hydrazine.  Next, she noted that the Veteran has had consistent elevation of his serum transaminases and that he was diagnosed with NASH.  She also noted that CT scans of his abdomen show the presence of cysts in the liver consistent with this condition.  Finally, she stated that "many patients with this condition are asymptomatic for many years and only begin to develop non-specific symptoms such as fatigue, malaise[,] weight-loss[,] and weakness as the disease advances."

Along with this letter is an undated prescription page from S.G. in which she diagnosed chronic noninfectious hepatitis.

A review of the claims file reveals that a VA medical examination has not been afforded and a medical opinion has not been obtained regarding the Veteran's liver disability.  Based on the above, the Board finds that fulfillment of VA's duty to assist requires the provision of such a medical examination and opinion.  

Chronic fatigue currently has been diagnosed.  Many current liver diagnoses also have been provided.  One of these, noninfectious hepatitis, may constitute a current liver disability rather than merely a lab finding.  NASH also constitutes a liver disability rather than merely a lab finding, but there evidence is not dispositive about whether the Veteran has it.  There is no indication that the Veteran served in Southwest Asia during the Persian Gulf War, and therefore no indication that he was exposed to an environmental hazard during this service.  However, service treatment records confirm that he was exposed to hydrazine at Minot AFB in North Dakota in April 1991.  The Veteran contends that he has experienced fatigue and joint pain ever since.  He is competent to describe the onset and continuity of this symptomatology because it is capable of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  He also appears at first glance to be credible in this regard.  Private treatment records corroborate his symptoms of fatigue and joint pain.  S.G. specifically noted that such "non-specific symptoms" may denote a liver disability, although the role the Veteran's in-service hydrazine exposure played was not known.  

Rather than being sufficient to permit adjudication, the above raises two questions which must be answered before a decision can be made regarding the Veteran's entitlement to service connection for a liver disability.  The precise diagnostic nature of his liver disability is unclear.  It also is unclear whether this disability, whatever the proper diagnosis, is etiologically related to his service and particularly to his in-service exposure to hydrazine.  Arrangements therefore shall be made for the Veteran to undergo an appropriate VA examination, to be conducted by a hepatologist or gastroenterologist if at all possible, so that opinions regarding these issues can be obtained on remand.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain and associate with the claims file any treatment records dated from June 1992 to present that exist regarding the Veteran from the VA Hospital in Nashville, Tennessee, by following the mandates of 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2).  All efforts undertaken in this regard must be documented in the claims file.

2.  Review the Veteran's claims file and undertake any additional development indicated.  This shall include, after securing any necessary proper authorization, any additional pertinent private records identified by him during the course of this remand.

3.  After completion of the above development, arrange for the Veteran to undergo an appropriate VA examination with a hepatologist or gastroenterologist if at all possible to determine the nature, extent, onset, and etiology of any liver disability found to be present.  The claims file shall be made available to and reviewed by the examiner, who shall note such review in an examination report.  The examiner then shall obtain from the Veteran a full history of his relevant symptomatology.  All tests, studies, or evaluations deemed necessary shall be performed, and the findings shall be reported in detail.  The examiner next shall determine whether or not the Veteran has a liver disability.  Specific comment shall be made regarding the medical and lay evidence of record in doing so.  If a liver disability is diagnosed, the examiner finally shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it had its onset during or otherwise is related to the Veteran's service, to include his exposure to hydrazine in April 1991.  In doing so, specific comment shall be made regarding the medical and lay evidence of record.  A complete rationale shall be provided for each opinion expressed.

4.  Then readjudicate the issue of the Veteran's entitlement to connection for a liver disability.  If the benefit sought on appeal is not granted, the Veteran and his representative, if any, shall be provided with a supplemental statement of the case and afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


